In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00094-CV
______________________________


IN THE MATTER OF THE MARRIAGE OF
MAGALY L. MALDONADO AND
ERNESTO MALDONADO
 


                                              

On Appeal from the 301st Judicial District Court
Dallas County, Texas
Trial Court No. DF02-07489-T


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Ernesto Maldonado, appellant, has filed a motion asking to withdraw his notice of appeal,
because the matters in controversy have now been settled.  Pursuant to Tex. R. App. P. 42.1, his
motion is granted.
            We dismiss the appeal.
 


                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          October 15, 2003
Date Decided:             October 16, 2003